                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CERTAINTEED GYPSUM, INC.,                          Case No. 19-cv-00802-LHK (SVK)
                                   8                    Plaintiff,
                                                                                            ORDER RE DISCOVERY DISPUTE AS
                                   9             v.                                         TO CERTAINTEED'S PRIVILEGE
                                                                                            LOG AND REDACTIONS
                                  10     PACIFIC COAST BUILDING
                                         PRODUCTS, INC., et al.,                            Re: Dkt. Nos. 144, 145
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court has received and evaluated the Parties’ submissions regarding CertainTeed’s

                                  14   privilege log and redactions in produced documents. Dkt. 144, 145. The Court determines that

                                  15   this matter is appropriate for resolution without oral argument. Civil L.R. 7-1(b).

                                  16          First, the Court was dismayed to receive separate statements in violation of this Court’s

                                  17   standing order. Accordingly, the Court ORDERS as follows:

                                  18              •   Within 5 business days of the date of this order the Parties are to submit a

                                  19                  stipulation reflecting a protocol to govern the timing of exchanges in preparation of

                                  20                  joint discovery submissions.

                                  21              •   If the Parties fail to come to an agreement, the Court will set the protocol.

                                  22

                                  23          Second, the substance of Pacific Coast’s submission, which the Court reads as a motion to

                                  24   compel production of unredacted documents and an amended privilege log, is that certain entries

                                  25   on the log are inadequate to support a claim of attorney-client privilege (Dkt. 145-1, “Exhibit B”,

                                  26   Tables 1, 2), that certain redactions appear to be inconsistent when compared with similar

                                  27   unredacted documents (id.), and that by apparent broad dissemination of documents for business,

                                  28   rather than legal, purposes, CertainTeed has waived the attorney-client privilege (Exhibit B, Table
                                   1   2). Pacific Coast invites the Court to engage in an in-camera review of more than 100 documents

                                   2   of multiple pages.

                                   3          In response, in addition to maintaining that its redactions and privilege log are satisfactory,

                                   4   CertainTeed offers to identify and reconcile any inconsistent redactions and to amend its privilege

                                   5   log to include additional information requested by Pacific Coast, provided the information itself is

                                   6   not privileged. Dkt. 145-1.

                                   7          The Court has reviewed the submissions, CertainTeed’s privilege log (Dkt. 142-5), and the

                                   8   summary of disputes, the most complete version of which is set forth in Exhibit B to

                                   9   CertainTeed’s submission, Dkt. 145-1. The Parties can and will work harder to resolve this hardly

                                  10   insurmountable dispute. Accordingly, the Court declines the invitation to review hundreds of

                                  11   pages in-camera and sets forth its rulings below.

                                  12          Inconsistent selection of redactions for attorney-client privileged information. The
Northern District of California
 United States District Court




                                  13   cause of the inconsistencies may be the use of multiple contract reviewing attorneys, as

                                  14   CertainTeed suggests. Dkt. 145, 3. Nevertheless, CertainTeed has an obligation to ensure that

                                  15   each and every claim of privilege is well-founded, and that includes conducting adequate quality

                                  16   control over the work of reviewing attorneys. Accordingly, the Court ORDERS as follows:

                                  17              •   Within five business days of the date of this order, Pacific Coast will provide ten

                                  18                  exemplars of inconsistencies between redacted and unredacted documents.

                                  19              •   Within five business days of receipt of the exemplars, CertainTeed will review and

                                  20                  rectify either by withdrawing the redactions or by affirming that the subject matter

                                  21                  is protected by the attorney-client privilege and requesting that disclosed material

                                  22                  be treated as privileged in accordance with Fed. R. Evid. 502(a) and 502(d).

                                  23              •   The affirmation will be in the form of a declaration by an attorney of record that

                                  24                  she/he has reviewed the purported inconsistency and affirms that the subject matter

                                  25                  is protected by the attorney-client privilege.

                                  26              •   Enlightened by the exemplars, CertainTeed will have thirty days from the date of

                                  27                  its response to the exemplars to complete a quality control review of the

                                  28                  inconsistencies identified in Exhibit B, Tables 1, 2 by an attorney of record and to
                                                                                           2
                                   1                  either withdraw the redactions or affirm in the manner described above that the

                                   2                  subject matter is protected by the attorney-client privilege and request that

                                   3                  disclosed material be treated as privileged in accordance with Fed. R. Evid. 502(a)

                                   4                  and 502(d).

                                   5          Sufficiency of descriptions in the privilege log/wide dissemination of presentations.

                                   6   Sufficiency of descriptions in a privilege log depends, in part, upon the types of documents over

                                   7   which privilege is being asserted. Here, the documents identified are presentations or drafts of

                                   8   presentations. As such, a mere reference to “legal advice from counsel” is not enough information

                                   9   for Pacific Coast, or the Court, to evaluate the claims of privilege. Accordingly, the Court

                                  10   ORDERS as follows:

                                  11              •   For all presentations, excluding draft presentations, identified in Exhibit B, Tables

                                  12                  1, 2, CertainTeed is to supplement its privilege log, identifying the date(s) of the
Northern District of California
 United States District Court




                                  13                  presentation, a general description of the audience(s) to whom the presentation was

                                  14                  directed (e.g., sales & marketing team; board of directors; etc.), and an attestation

                                  15                  by an attorney of record that the presentation was only given before or distributed

                                  16                  to employees of CertainTeed and not disclosed to any third party.

                                  17              •   The affirmation shall be in the same manner as described above.

                                  18              •   No other amendments to the privilege log are required.

                                  19              •   The amended privilege log and attestation shall be due on the same date as the

                                  20                  affirmation regarding review and corrections of any inconsistencies ordered above.

                                  21              •   Any documents for which the privilege is withdrawn shall be produced at the same

                                  22                  time as the amended privilege log.

                                  23          SO ORDERED.

                                  24   Dated: July 6, 2021

                                  25

                                  26
                                                                                                     SUSAN VAN KEULEN
                                  27                                                                 United States Magistrate Judge
                                  28
                                                                                         3
